Hoyt, J.
{dissenting). — I think the appeal should have been dismissed. The remedy should have been sought in mandamus to compel the court to proceed to judgment, treating the purported judgment rendered on Sunday as a nullity; or the record should have been brought here by certiorari so that the purported judgment might have been set aside; a general appeal is not the appropriate remedy in such a case under our peculiar practice of having a trial de novo in all appeals of equitable causes. Under such an appeal the statute requires all the testimony to be brought up. See § 1423, Code of Procedure. We have repeatedly so held, and there are no exceptions to this practice; yet here, where the judgment is final if anything, when the testimony comes we will not look at it, but set aside a void judgment, and remand the cause for trial on the ground that there has been no disposition of it in the court below. This is an inconsistency that should be avoided, and it is easily avoided by invoking the aid of the useful writ of certiorari, which would bring up the record with*690out the testimony. There are not many instances where it would be appropriate under our equity practice. It could only be available to correct some error like the one complained of here, which the testimony could not possibly cure. It is a correct practice to allow a party to bring up a void judgment for the purpose of having it set aside, but it does not seem right to allow it to be brought up by an appeal of the whole cause, which of necessity requires the bringing up of the testimony, and in our holding such judgment sufficient to permit of such an appeal, but insufficient to permit us to examine the testimony and try the cause anew when it is here. If such an appeal will lie, the cause should proceed here to a trial upon the evidence. The more appropriate remedy probably would be to apply for a mandamus to compel the lower court to set aside the void judgment, and to proceed with the cause. In State, ex rel. Rohde, v. Sachs, 2 Wash. 373 (26 Pac. Rep. 865), we issued a mandamus directing the superior judge to set aside a void order, it also being one from which an appeal could have been taken. I think in this case either mandamus or certiorari would lie, but not the usual appeal. Our constitution gives us the right to issue tírese writs in aid of our appellate and revisory jurisdiction, and here was a most appropriate place to invoke the aid of one of them, so that the cause might have been shaped for a final disposition in the superior court, and put in a condition allowing of an appeal. It would have been much more inexpensive, less complicated with other immaterial matters, and directly to the point.